EXHIBIT 10.2 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is made as of August 13, 2014 by and between Interphase Corporation, a Texas corporation (the “ Company ”), and Hodges Small Cap Fund, a Massachusetts registered investment company(“ Purchaser ”). Capitalized terms used but not otherwise defined herein are defined in Section 1 hereof. RECITALS A.In connection with that certain Common Stock Purchase Agreement by and between the Company and Purchaser, dated as of August 13, 2014 (the “ Purchase Agreement ”), the Company has agreed, upon the terms and subject to the conditions set forth in the Purchase Agreement, to issue and sell to Purchaser 1,367,000 shares (the “ Shares ”) of the common stock of the Company, $0.10 par value per share (the “ Common Stock ”). B.In accordance with the terms of the Purchase Agreement, the Company has agreed to provide Purchaser with certain registration rights. TERMS AND CONDITIONS Now, therefore, in accordance with the terms of the Purchase Agreement, and in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and Purchaser hereby agree as follows: 1. Definitions . In addition to the terms defined elsewhere in this Agreement, for all purposes of this Agreement, the following terms have the meanings indicated: “ Additional Filing Date ” means the later of (i) the date 60 days after the date substantially all of the Registrable Securities registered under the immediately preceding Registration Statement are sold and (ii) the date six months from the Effective Date of the immediately preceding Registration Statement, or, if such date is not a Business Day, the next date that is a Business Day. “ Additional Registration Statement ” has the meaning set forth in Section 2.1(a). “ Additional Required Effectiveness Date ” means the date which is the earliest of (i) if the Registration Statement does not become subject to review by the SEC, (a) 90 days after the Additional Filing Date or (b) five Trading Days after the Company receives notification from the SEC that the Additional Registration Statement will not become subject to review and the Company fails to request to accelerate the effectiveness of the Registration Statement, or (ii) if the Additional Registration Statement becomes subject to review by the SEC, 120 days after the Additional Filing Date, or, if such date is not a Business Day, the next date that is a Business Day. “ Business Day ” means any day other than Saturday, Sunday or other day on which commercial banks in the City of New York are authorized or required by law to remain closed. “ Common Stock ” has the meaning set forth in the recitals hereto. “ Effective Date ” means the date that a Registration Statement is first declared effective by the SEC. “ Effectiveness Period ” has the meaning set forth in Section 2.1(b). “ Eligible Market ” means any of the following: (i) The NASDAQ Capital Market, (ii) The NASDAQ Global Market, (iii) The NASDAQ Global Select Market, (iv) The New York Stock Exchange, Inc., or (v) The NYSE MKT. “ Event ” has the meaning set forth in Section 2.1(d). “ Event Payments ” has the meaning set forth in Section 2.1(d). “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. “ Filing Date ” means the Initial Filing Date and the Additional Filing Date, as applicable. “ Indemnified Party ” has the meaning set forth in Section 2.4(c). “ Indemnifying Party ” has the meaning set forth in Section 2.4(c). “ Initial Filing Date ” means 30 days after the date hereof or, if such date is not a Business Day, the next date that is a Business Day. “ Initial Registration Statement ” has the meaning set forth in Section 2.1(a). “ Initial Required Effectiveness Date ” means the date which is the earliest of (i) if the Registration Statement does not become subject to review by the SEC, the earliest of (a) 90 days after the date hereof or (b) five Trading Days after the Company receives notification from the SEC that the Registration Statement will not become subject to review and the Company fails to request to accelerate the effectiveness of the Registration Statement, or (ii) if the Registration Statement becomes subject to review by the SEC, 120 days after the date hereof, or, if such date is not a Business Day, the next date that is a Business Day. “ Losses ” means any and all losses, claims, damages, liabilities, settlement costs and expenses, including reasonable out-of-pocket attorneys’ fees. 2 “ Person ” means an individual, a limited liability company, a partnership, a joint venture, a corporation, a trust, an unincorporated organization and a government or any department or agency thereof. “ Proceeding ” means an action, claim, suit, investigation or proceeding (including a partial proceeding, such as a deposition), whether commenced or threatened in writing. “ Prospectus ” means the prospectus included in the Registration Statement (including a prospectus that includes any information previously omitted from a prospectus filed as part of an effective registration statement in reliance upon Rule 430A promulgated under the Securities Act), as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by the Registration Statement, and all other amendments and supplements to the Prospectus, including post-effective amendments, and all material incorporated by reference or deemed to be incorporated by reference in such Prospectus. “ Registrable Securities ” means the Shares, together with any securities issued or issuable upon any stock split, dividend or other distribution, recapitalization or similar event with respect to the Shares; provided, that Purchaser has completed and delivered to the Company a Registration Statement Questionnaire (the form of which is attached hereto as Exhibit B ); and provided further, that the Shares shall cease to be Registrable Securities upon the earliest to occur of the following: (A) sale pursuant to a Registration Statement or Rule 144 under the Securities Act, or (B) becoming eligible for sale by Purchaser pursuant to Rule 144 without the requirement to be in compliance with Rule 144(c)(1). “ Registration Statement ” means each registration statement required to be filed under Section2, including the Initial Registration Statement, all Additional Registration Statements, and, in each case, the Prospectus, amendments and supplements to such registration statement or Prospectus, including pre- and post-effective amendments, all exhibits thereto, and all material incorporated by reference or deemed to be incorporated by reference in such registration statement. “ Required Effectiveness Date ” means the Initial Required Effectiveness Date and the Additional Required Effectiveness Date, as applicable. “
